 

Exhibit 10.11

 

CARBON BLACK, INC.

 

2018 STOCK OPTION AND INCENTIVE PLAN

 

SECTION 1.  GENERAL PURPOSE OF THE PLAN; DEFINITIONS

 

The name of the plan is the Carbon Black, Inc. 2018 Stock Option and Incentive
Plan (the “Plan”).  The purpose of the Plan is to encourage and enable the
officers, employees, Non-Employee Directors and Consultants of Carbon
Black, Inc. (the “Company”) and its Subsidiaries upon whose judgment, initiative
and efforts the Company largely depends for the successful conduct of its
businesses to acquire a proprietary interest in the Company.  It is anticipated
that providing such persons with a direct stake in the Company’s welfare will
assure a closer identification of their interests with those of the Company and
its stockholders, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company.

 

The following terms shall be defined as set forth below:

 

“2003 Plan” means the Company’s Amended and Restated Equity Incentive Plan.

 

“2012 Plan” means the Company’s 2012 Stock Option and Grant Plan, as amended.

 

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non-Employee Directors who
are independent.

 

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock Units, Restricted Stock
Awards, Unrestricted Stock Awards and Dividend Equivalent Rights.

 

“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award granted under the Plan.  Each Award
Certificate is subject to the terms and conditions of the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 

“Consultant” means any natural person that provides bona fide services to the
Company, and such services are not in connection with the offer or sale of
securities in a capital-raising

 

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 



 

transaction and do not directly or indirectly promote or maintain a market for
the Company’s securities.

 

“Dividend Equivalent Right” means an Award entitling the grantee to receive
credits based on cash dividends that would have been paid on the shares of Stock
specified in the Dividend Equivalent Right (or other award to which it relates)
if such shares had been issued to and held by the grantee.

 

“Effective Date” means the date on which the Plan becomes effective as set forth
in Section 18.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Administrator; provided, however,
that if the Stock is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ Global Market
or another national securities exchange, the determination shall be made by
reference to market quotations.  If there are no market quotations for such
date, the determination shall be made by reference to the last date preceding
such date for which there are market quotations; provided further, however, that
if the date for which Fair Market Value is determined is the Registration Date,
the Fair Market Value shall be the “Price to the Public” (or equivalent) set
forth on the cover page for the final prospectus relating to the Company’s
Initial Public Offering.

 

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

 

“Initial Public Offering” means the first underwritten, firm commitment public
offering pursuant to an effective registration statement under the Act covering
the offer and sale by the Company of its equity securities, or such other event
as a result of or following which the Stock shall be publicly held.

 

“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

 

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

 

“Registration Date” means the date upon which the registration statement on
Form S-1 that is filed by the Company with respect to the Initial Public
Offering is declared effective by the Securities and Exchange Commission.

 

“Restricted Shares” means the shares of Stock underlying a Restricted Stock
Award that remain subject to a risk of forfeiture or the Company’s right of
repurchase.

 

2

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 



 

“Restricted Stock Award” means an Award of Restricted Shares subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

 

“Restricted Stock Units” means an Award of stock units subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

 

“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation pursuant to which the holders of the
Company’s outstanding voting power and outstanding stock immediately prior to
such transaction do not own a majority of the outstanding voting power and
outstanding stock or other equity interests of the resulting or successor entity
(or its ultimate parent, if applicable) immediately upon completion of such
transaction, (iii) the sale of all of the Stock of the Company to an unrelated
person, entity or group thereof acting in concert, or (iv) any other transaction
in which the owners of the Company’s outstanding voting power immediately prior
to such transaction do not own at least a majority of the outstanding voting
power of the Company or any successor entity immediately upon completion of the
transaction other than as a result of the acquisition of securities directly
from the Company.

 

“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.

 

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

 

“Service Relationship” means any relationship as a full-time employee, part-time
employee, director or other key person (including Consultants) of the Company or
any Subsidiary or any successor entity (e.g., a Service Relationship shall be
deemed to continue without interruption in the event an individual’s status
changes from full-time employee to part-time employee or Consultant).

 

“Stock” means the Common Stock, par value $0.001 per share, of the Company,
subject to adjustments pursuant to Section 3.

 

“Stock Appreciation Right” means an Award entitling the recipient to receive
shares of Stock (or cash, to the extent explicitly provided for in the
applicable Award Certificate) having a value equal to the excess of the Fair
Market Value of the Stock on the date of exercise over the exercise price of the
Stock Appreciation Right multiplied by the number of shares of Stock with
respect to which the Stock Appreciation Right shall have been exercised.

 

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.

 

“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation.

 

“Unrestricted Stock Award” means an Award of shares of Stock free of any
restrictions.

 

3

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 



 

SECTION 2.   ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS

 

(a)            Administration of Plan.  The Plan shall be administered by the
Administrator.

 

(b)            Powers of Administrator.  The Administrator shall have the power
and authority to grant Awards consistent with the terms of the Plan, including
the power and authority:

 

(i)            to select the individuals to whom Awards may from time to time be
granted;

 

(ii)           to determine the time or times of grant, and the extent, if any,
of Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation
Rights, Restricted Stock Awards, Restricted Stock Units, Unrestricted Stock
Awards and Dividend Equivalent Rights, or any combination of the foregoing,
granted to any one or more grantees;

 

(iii)          to determine the number of shares of Stock to be covered by any
Award;

 

(iv)          to determine and modify from time to time the terms and
conditions, including restrictions, not inconsistent with the terms of the Plan,
of any Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the forms of Award Certificates;

 

(v)           to accelerate at any time the exercisability or vesting of all or
any portion of any Award;

 

(vi)          subject to the provisions of Section 5(c), to extend at any time
the period in which Stock Options may be exercised; and

 

(vii)         at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.

 

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.

 

(c)             Delegation of Authority to Grant Awards.  Subject to applicable
law, the Administrator, in its discretion, may delegate to a committee
consisting of one or more officers of the Company (including the Chief Executive
Officer of the Company) all or part of the Administrator’s authority and duties
with respect to the granting of Awards to individuals who are (i) not subject to
the reporting and other provisions of Section 16 of the Exchange Act and
(ii) not members of the delegated committee.  Any such delegation by the
Administrator shall include a limitation as to the amount of Stock underlying
Awards that may be granted during the period of the delegation and shall contain
guidelines as to the determination of the exercise price and the vesting
criteria.  The Administrator may revoke or amend the terms of a delegation at

 

4

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 



 

any time but such action shall not invalidate any prior actions of the
Administrator’s delegate or delegates that were consistent with the terms of the
Plan.

 

(d)         Award Certificate.  Awards under the Plan shall be evidenced by
Award Certificates that set forth the terms, conditions and limitations for each
Award which may include, without limitation, the term of an Award and the
provisions applicable in the event employment or service terminates.

 

(e)         Indemnification.  Neither the Board nor the Administrator, nor any
member of either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company’s
articles or bylaws or any directors’ and officers’ liability insurance coverage
which may be in effect from time to time and/or any indemnification agreement
between such individual and the Company.

 

(f)          Foreign Award Recipients.  Notwithstanding any provision of the
Plan to the contrary, in order to comply with the laws in other countries in
which the Company and its Subsidiaries operate or have employees or other
individuals eligible for Awards, the Administrator, in its sole discretion,
shall have the power and authority to:  (i) determine which Subsidiaries shall
be covered by the Plan; (ii) determine which individuals outside the United
States are eligible to participate in the Plan; (iii) modify the terms and
conditions of any Award granted to individuals outside the United States to
comply with applicable foreign laws; (iv) establish subplans and modify exercise
procedures and other terms and procedures, to the extent the Administrator
determines such actions to be necessary or advisable (and such subplans and/or
modifications shall be attached to this Plan as appendices); provided, however,
that no such subplans and/or modifications shall increase the share limitations
contained in Section 3(a) hereof; and (v) take any action, before or after an
Award is made, that the Administrator determines to be necessary or advisable to
obtain approval or comply with any local governmental regulatory exemptions or
approvals.  Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Exchange Act or any other applicable United States securities law, the Code, or
any other applicable United States governing statute or law.

 

SECTION 3.  STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

 

(a)           Stock Issuable.  The maximum number of shares of Stock reserved
and available for issuance under the Plan shall be the sum of (i) 6,075,051
shares (the “Initial Limit”) and (ii) the number of shares of Stock remaining
available for issuance under the 2012 Plan as of the Effective Date, subject to
adjustment as provided in this Section 3, plus on January 1, 2019 and each
January 1 thereafter, the number of shares of Stock reserved and available for
issuance under the Plan shall be cumulatively increased by the lesser of (i) 5%
of the number of shares of Stock issued and outstanding on the immediately
preceding December 31 or (ii) such lesser

 

5

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 



 

number of shares as determined by the Administrator (the “Annual Increase”). 
Subject to such overall limitations, shares of Stock may be issued up to such
maximum number pursuant to any type or types of Award; provided that the maximum
aggregate number of shares of Stock that may be issued in the form of Incentive
Stock Options shall not exceed the Initial Limit cumulatively increased on
January 1, 2019 and on each January 1 thereafter by the lesser of the Annual
Increase for such year or 6,075,051 shares of Stock, subject in all cases to
adjustment as provided in this Section 3.  For purposes of this limitation, the
shares of Stock underlying any awards under the Plan, under the 2012 Plan or
under the 2003 Plan that are forfeited, canceled, held back upon exercise of an
Option or settlement of an Award to cover the exercise price or tax withholding,
reacquired by the Company prior to vesting, satisfied without the issuance of
Stock or otherwise terminated (other than by exercise) shall be added back to
the shares of Stock available for issuance under the Plan.  In the event the
Company repurchases shares of Stock on the open market, such shares shall not be
added to the shares of Stock available for issuance under the Plan.  The shares
available for issuance under the Plan may be authorized but unissued shares of
Stock or shares of Stock reacquired by the Company.

 

(b)          Changes in Stock.  Subject to Section 3(c) hereof, if, as a result
of any reorganization, recapitalization, reclassification, stock dividend, stock
split, reverse stock split or other similar change in the Company’s capital
stock, the outstanding shares of Stock are increased or decreased or are
exchanged for a different number or kind of shares or other securities of the
Company, or additional shares or new or different shares or other securities of
the Company or other non-cash assets are distributed with respect to such shares
of Stock or other securities, or, if, as a result of any merger or
consolidation, sale of all or substantially all of the assets of the Company,
the outstanding shares of Stock are converted into or exchanged for securities
of the Company or any successor entity (or a parent or subsidiary thereof), the
Administrator shall make an appropriate or proportionate adjustment in (i) the
maximum number of shares reserved for issuance under the Plan, including the
maximum number of shares that may be issued in the form of Incentive Stock
Options, (ii) the number and kind of shares or other securities subject to any
then outstanding Awards under the Plan, (iii) the repurchase price, if any, per
share subject to each outstanding Restricted Stock Award, and (iv) the exercise
price for each share subject to any then outstanding Stock Options and Stock
Appreciation Rights under the Plan, without changing the aggregate exercise
price (i.e., the exercise price multiplied by the number of Stock Options and
Stock Appreciation Rights) as to which such Stock Options and Stock Appreciation
Rights remain exercisable.  The Administrator shall also make equitable or
proportionate adjustments in the number of shares subject to outstanding Awards
and the exercise price and the terms of outstanding Awards to take into
consideration cash dividends paid other than in the ordinary course or any other
extraordinary corporate event.  The adjustment by the Administrator shall be
final, binding and conclusive.  No fractional shares of Stock shall be issued
under the Plan resulting from any such adjustment, but the Administrator in its
discretion may make a cash payment in lieu of fractional shares.

 

(c)          Mergers and Other Transactions.  In the case of and subject to the
consummation of a Sale Event, the parties thereto may cause the assumption or
continuation of Awards theretofore granted by the successor entity, or the
substitution of such Awards with new Awards

 

6

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



of the successor entity or parent thereof, with appropriate adjustment as to the
number and kind of shares and, if appropriate, the per share exercise prices, as
such parties shall agree.  To the extent the parties to such Sale Event do not
provide for the assumption, continuation or substitution of Awards, upon the
effective time of the Sale Event, the Plan and all outstanding Awards granted
hereunder shall terminate.  In such case, except as may be otherwise provided in
the relevant Award Certificate, all Options and Stock Appreciation Rights that
are not exercisable immediately prior to the effective time of the Sale Event
shall become fully exercisable as of the effective time of the Sale Event, all
other Awards with time-based vesting, conditions or restrictions shall become
fully vested and nonforfeitable as of the effective time of the Sale Event, and
all Awards with conditions and restrictions relating to the attainment of
performance goals may become vested and nonforfeitable in connection with a Sale
Event in the Administrator’s discretion or to the extent specified in the
relevant Award Certificate.  In the event of such termination, (i) the Company
shall have the option (in its sole discretion) to make or provide for a payment,
in cash or in kind, to the grantees holding Options and Stock Appreciation
Rights, in exchange for the cancellation thereof, in an amount equal to the
difference between (A) the Sale Price multiplied by the number of shares of
Stock subject to outstanding Options and Stock Appreciation Rights (to the
extent then exercisable  at prices not in excess of the Sale Price) and (B) the
aggregate exercise price of all such outstanding Options and Stock Appreciation
Rights (provided that, in the case of an Option or Stock Appreciation Right with
an exercise price equal to or less than the Sale Price, such Option or Stock
Appreciation Right shall be cancelled for no consideration); or (ii) each
grantee shall be permitted, within a specified period of time prior to the
consummation of the Sale Event as determined by the Administrator, to exercise
all outstanding Options and Stock Appreciation Rights (to the extent then
exercisable) held by such grantee.  The Company shall also have the option (in
its sole discretion) to make or provide for a payment, in cash or in kind, to
the grantees holding other Awards in an amount equal to the Sale Price
multiplied by the number of vested shares of Stock under such Awards.

 

(d)          Maximum Awards to Non-Employee Directors.  Notwithstanding anything
to the contrary in this Plan, the value of all Awards awarded under this Plan to
any Non-Employee Director in any calendar year shall not exceed $600,000.  For
the purpose of this limitation, the value of any Award shall be its grant date
fair value, as determined in accordance with ASC 718 or successor provision but
excluding the impact of estimated forfeitures related to service-based vesting
provisions.

 

SECTION 4.  ELIGIBILITY

 

Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and Consultants of the Company and its
Subsidiaries as are selected from time to time by the Administrator in its sole
discretion.

 

SECTION 5.  STOCK OPTIONS

 

(a)         Award of Stock Options.  The Administrator may grant Stock Options
under the Plan.  Any Stock Option granted under the Plan shall be in such form
as the Administrator may from time to time approve.

 

7

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 



 

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options.  Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code.  To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.

 

Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable.  If the Administrator so determines, Stock Options may be
granted in lieu of cash compensation at the optionee’s election, subject to such
terms and conditions as the Administrator may establish.

 

(b)         Exercise Price.  The exercise price per share for the Stock covered
by a Stock Option granted pursuant to this Section 5 shall be determined by the
Administrator at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the date of grant.  In the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the option price of such
Incentive Stock Option shall be not less than 110 percent of the Fair Market
Value on the grant date.    Notwithstanding the foregoing, Stock Options may be
granted with an exercise price per share that is less than 100 percent of the
Fair Market Value on the date of grant pursuant to a transaction described in,
and in a manner consistent with, Section 424(a) of the Code.

 

(c)         Option Term.  The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date the Stock Option is granted.  In the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the term of such Stock Option
shall be no more than five years from the date of grant.

 

(d)         Exercisability; Rights of a Stockholder.  Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date.  The Administrator
may at any time accelerate the exercisability of all or any portion of any Stock
Option.  An optionee shall have the rights of a stockholder only as to shares
acquired upon the exercise of a Stock Option and not as to unexercised Stock
Options.

 

(e)         Method of Exercise.  Stock Options may be exercised in whole or in
part, by giving written or electronic notice of exercise to the Company,
specifying the number of shares to be purchased.  Payment of the purchase price
may be made by one or more of the following methods except to the extent
otherwise provided in the Option Award Certificate:

 

(i)         In cash, by certified or bank check or other instrument acceptable
to the Administrator;

 

(ii)        Through the delivery (or attestation to the ownership following such
procedures as the Company may prescribe) of shares of Stock that are not then
subject to restrictions under any Company plan.  Such surrendered shares shall
be valued at Fair Market Value on the exercise date;

 

(iii)       By the optionee delivering to the Company a properly executed
exercise notice together with irrevocable instructions to a broker to promptly
deliver to the Company cash

 

8

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 



 

or a check payable and acceptable to the Company for the purchase price;
provided that in the event the optionee chooses to pay the purchase price as so
provided, the optionee and the broker shall comply with such procedures and
enter into such agreements of indemnity and other agreements as the Company
shall prescribe as a condition of such payment procedure; or

 

(iv)       With respect to Stock Options that are not Incentive Stock Options,
by a “net exercise” arrangement pursuant to which the Company will reduce the
number of shares of Stock issuable upon exercise by the largest whole number of
shares with a Fair Market Value that does not exceed the aggregate exercise
price.

 

Payment instruments will be received subject to collection.  The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award Certificate or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee).  In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares.  In the event that the Company establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.

 

(f)           Annual Limit on Incentive Stock Options.  To the extent required
for “incentive stock option” treatment under Section 422 of the Code, the
aggregate Fair Market Value (determined as of the time of grant) of the shares
of Stock with respect to which Incentive Stock Options granted under this Plan
and any other plan of the Company or its parent and subsidiary corporations
become exercisable for the first time by an optionee during any calendar year
shall not exceed $100,000.  To the extent that any Stock Option exceeds this
limit, it shall constitute a Non-Qualified Stock Option.

 

SECTION 6.  STOCK APPRECIATION RIGHTS

 

(a)         Award of Stock Appreciation Rights.  The Administrator may grant
Stock Appreciation Rights under the Plan.  A Stock Appreciation Right is an
Award entitling the recipient to receive shares of Stock (or cash, to the extent
explicitly provided for in the applicable Award Certificate) having a value
equal to the excess of the Fair Market Value of a share of Stock on the date of
exercise over the exercise price of the Stock Appreciation Right multiplied by
the number of shares of Stock with respect to which the Stock Appreciation Right
shall have been exercised.

 

(b)         Exercise Price of Stock Appreciation Rights.  The exercise price of
a Stock Appreciation Right shall not be less than 100 percent of the Fair Market
Value of the Stock on the date of grant.

 

9

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 



 

(c)         Grant and Exercise of Stock Appreciation Rights.  Stock Appreciation
Rights may be granted by the Administrator independently of any Stock Option
granted pursuant to Section 5 of the Plan.

 

(d)         Terms and Conditions of Stock Appreciation Rights.  Stock
Appreciation Rights shall be subject to such terms and conditions as shall be
determined on the date of grant by the Administrator.  The term of a Stock
Appreciation Right may not exceed ten years.  The terms and conditions of each
such Award shall be determined by the Administrator, and such terms and
conditions may differ among individual Awards and grantees.

 

SECTION 7.  RESTRICTED STOCK AWARDS

 

(a)         Nature of Restricted Stock Awards.  The Administrator may grant
Restricted Stock Awards under the Plan.  A Restricted Stock Award is any Award
of Restricted Shares subject to such restrictions and conditions as the
Administrator may determine at the time of grant.  Conditions may be based on
continuing employment (or other Service Relationship) and/or achievement of
pre-established performance goals and objectives.

 

(b)         Rights as a Stockholder.  Upon the grant of the Restricted Stock
Award and payment of any applicable purchase price, a grantee shall have the
rights of a stockholder with respect to the voting of the Restricted Shares and
receipt of dividends; provided that if the lapse of restrictions with respect to
the Restricted Stock Award is tied to the attainment of performance goals, any
dividends paid by the Company during the performance period shall accrue and
shall not be paid to the grantee until and to the extent the performance goals
are met with respect to the Restricted Stock Award.  Unless the Administrator
shall otherwise determine, (i) uncertificated Restricted Shares shall be
accompanied by a notation on the records of the Company or the transfer agent to
the effect that they are subject to forfeiture until such Restricted Shares are
vested as provided in Section 7(d) below, and (ii) certificated Restricted
Shares shall remain in the possession of the Company until such Restricted
Shares are vested as provided in Section 7(d) below, and the grantee shall be
required, as a condition of the grant, to deliver to the Company such
instruments of transfer as the Administrator may prescribe.

 

(c)         Restrictions.  Restricted Shares may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as
specifically provided herein or in the Restricted Stock Award Certificate. 
Except as may otherwise be provided by the Administrator either in the Award
Certificate or, subject to Section 15 below, in writing after the Award is
issued, if a grantee’s employment (or other Service Relationship) with the
Company and its Subsidiaries terminates for any reason, any Restricted Shares
that have not vested at the time of termination shall automatically and without
any requirement of notice to such grantee from or other action by or on behalf
of, the Company be deemed to have been reacquired by the Company at its original
purchase price (if any) from such grantee or such grantee’s legal representative
simultaneously with such termination of employment (or other Service
Relationship), and thereafter shall cease to represent any ownership of the
Company by the grantee or rights of the grantee as a stockholder.  Following
such deemed reacquisition of Restricted Shares that are represented by physical
certificates, a grantee shall surrender such certificates to the Company upon
request without consideration.

 

10

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 



 

(d)          Vesting of Restricted Shares.  The Administrator at the time of
grant shall specify the date or dates and/or the attainment of pre-established
performance goals, objectives and other conditions on which the
non-transferability of the Restricted Shares and the Company’s right of
repurchase or forfeiture shall lapse.  Subsequent to such date or dates and/or
the attainment of such pre-established performance goals, objectives and other
conditions, the shares on which all restrictions have lapsed shall no longer be
Restricted Shares and shall be deemed “vested.”

 

SECTION 8.  RESTRICTED STOCK UNITS

 

(a)          Nature of Restricted Stock Units.  The Administrator may grant
Restricted Stock Units under the Plan.  A Restricted Stock Unit is an Award of
stock units that may be settled in shares of Stock (or cash, to the extent
explicitly provided for in the Award Certificate) upon the satisfaction of such
restrictions and conditions at the time of grant.  Conditions may be based on
continuing employment (or other Service Relationship) and/or achievement of
pre-established performance goals and objectives.  The terms and conditions of
each such Award shall be determined by the Administrator, and such terms and
conditions may differ among individual Awards and grantees.  Except in the case
of Restricted Stock Units with a deferred settlement date that complies with
Section 409A, at the end of the vesting period, the Restricted Stock Units, to
the extent vested, shall be settled in the form of shares of Stock.  Restricted
Stock Units with deferred settlement dates are subject to Section 409A and shall
contain such additional terms and conditions as the Administrator shall
determine in its sole discretion in order to comply with the requirements of
Section 409A.

 

(b)          Election to Receive Restricted Stock Units in Lieu of
Compensation.  The Administrator may, in its sole discretion, permit a grantee
to elect to receive a portion of future cash compensation otherwise due to such
grantee in the form of an award of Restricted Stock Units.  Any such election
shall be made in writing and shall be delivered to the Company no later than the
date specified by the Administrator and in accordance with Section 409A and such
other rules and procedures established by the Administrator.  Any such future
cash compensation that the grantee elects to defer shall be converted to a fixed
number of Restricted Stock Units based on the Fair Market Value of Stock on the
date the compensation would otherwise have been paid to the grantee if such
payment had not been deferred as provided herein.  The Administrator shall have
the sole right to determine whether and under what circumstances to permit such
elections and to impose such limitations and other terms and conditions thereon
as the Administrator deems appropriate.  Any Restricted Stock Units that are
elected to be received in lieu of cash compensation shall be fully vested,
unless otherwise provided in the Award Certificate.

 

(c)          Rights as a Stockholder.  A grantee shall have the rights as a
stockholder only as to shares of Stock acquired by the grantee upon settlement
of Restricted Stock Units; provided, however, that the grantee may be credited
with Dividend Equivalent Rights with respect to the stock units underlying his
Restricted Stock Units, subject to the provisions of Section 10 and such terms
and conditions as the Administrator may determine.

 

(d)          Termination.  Except as may otherwise be provided by the
Administrator either in the Award Certificate or, subject to Section 15 below,
in writing after the Award is issued, a grantee’s right in all Restricted Stock
Units that have not vested shall automatically terminate

 

11

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 



 

upon the grantee’s termination of employment (or cessation of Service
Relationship) with the Company and its Subsidiaries for any reason.

 

SECTION 9.  UNRESTRICTED STOCK AWARDS

 

Grant or Sale of Unrestricted Stock.  The Administrator may grant (or sell at
par value or such higher purchase price determined by the Administrator) an
Unrestricted Stock Award under the Plan.  An Unrestricted Stock Award is an
Award pursuant to which the grantee may receive shares of Stock free of any
restrictions under the Plan.  Unrestricted Stock Awards may be granted in
respect of past services or other valid consideration, or in lieu of cash
compensation due to such grantee.

 

SECTION 10.  DIVIDEND EQUIVALENT RIGHTS

 

(a)          Dividend Equivalent Rights.  The Administrator may grant Dividend
Equivalent Rights under the Plan.  A Dividend Equivalent Right is an Award
entitling the grantee to receive credits based on cash dividends that would have
been paid on the shares of Stock specified in the Dividend Equivalent Right (or
other Award to which it relates) if such shares had been issued to the grantee. 
A Dividend Equivalent Right may be granted hereunder to any grantee as a
component of an award of Restricted Stock Units or as a freestanding award.  The
terms and conditions of Dividend Equivalent Rights shall be specified in the
Award Certificate.  Dividend equivalents credited to the holder of a Dividend
Equivalent Right may be paid currently or may be deemed to be reinvested in
additional shares of Stock, which may thereafter accrue additional equivalents. 
Any such reinvestment shall be at Fair Market Value on the date of reinvestment
or such other price as may then apply under a dividend reinvestment plan
sponsored by the Company, if any.  Dividend Equivalent Rights may be settled in
cash or shares of Stock or a combination thereof, in a single installment or
installments.  A Dividend Equivalent Right granted as a component of an Award of
Restricted Stock Units shall provide that such Dividend Equivalent Right shall
be settled only upon settlement or payment of, or lapse of restrictions on, such
other Award, and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other Award.

 

(b)          Termination.  Except as may otherwise be provided by the
Administrator either in the Award Certificate or, subject to Section 15 below,
in writing after the Award is issued, a grantee’s rights in all Dividend
Equivalent Rights shall automatically terminate upon the grantee’s termination
of employment (or cessation of Service Relationship) with the Company and its
Subsidiaries for any reason.

 

SECTION 11.  TRANSFERABILITY OF AWARDS

 

(a)          Transferability.  Except as provided in Section 11(b) below, during
a grantee’s lifetime, his or her Awards shall be exercisable only by the
grantee, or by the grantee’s legal representative or guardian in the event of
the grantee’s incapacity.  No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order.  No
Awards shall be subject, in whole or in part, to attachment, execution, or levy
of any kind, and any purported transfer in violation hereof shall be null and
void.

 

12

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 



 

(b)          Administrator Action.  Notwithstanding Section 11(a), the
Administrator, in its discretion, may provide either in the Award Certificate
regarding a given Award or by subsequent written approval that the grantee (who
is an employee or director) may transfer his or her Non-Qualified Stock Options
to his or her immediate family members, to trusts for the benefit of such family
members, or to partnerships in which such family members are the only partners,
provided that the transferee agrees in writing with the Company to be bound by
all of the terms and conditions of this Plan and the applicable Award.  In no
event may an Award be transferred by a grantee for value.

 

(c)          Family Member.  For purposes of Section 11(b), “family member”
shall mean a grantee’s child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the grantee’s household
(other than a tenant of the grantee), a trust in which these persons (or the
grantee) have more than 50 percent of the beneficial interest, a foundation in
which these persons (or the grantee) control the management of assets, and any
other entity in which these persons (or the grantee) own more than 50 percent of
the voting interests.

 

(d)          Designation of Beneficiary.  To the extent permitted by the
Company, each grantee to whom an Award has been made under the Plan may
designate a beneficiary or beneficiaries to exercise any Award or receive any
payment under any Award payable on or after the grantee’s death.  Any such
designation shall be on a form provided for that purpose by the Administrator
and shall not be effective until received by the Administrator.  If no
beneficiary has been designated by a deceased grantee, or if the designated
beneficiaries have predeceased the grantee, the beneficiary shall be the
grantee’s estate.

 

SECTION 12.  TAX WITHHOLDING

 

(a)          Payment by Grantee.  Each grantee shall, no later than the date as
of which the value of an Award or of any Stock or other amounts received
thereunder first becomes includable in the gross income of the grantee for
Federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any Federal, state, or
local taxes of any kind required by law to be withheld by the Company with
respect to such income.  The Company and its Subsidiaries shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the grantee.  The Company’s obligation to deliver
evidence of book entry (or stock certificates) to any grantee is subject to and
conditioned on tax withholding obligations being satisfied by the grantee.

 

(b)          Payment in Stock.  Subject to approval by the Administrator, a
grantee may elect to have the Company’s required tax withholding obligation
satisfied, in whole or in part, by authorizing the Company to withhold from
shares of Stock to be issued pursuant to any Award a number of shares with an
aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due; provided, however, that the amount
withheld does not exceed the maximum statutory tax rate or such lesser amount as
is necessary to avoid liability accounting treatment or as determined by the
Administrator.  The Administrator may also require Awards to be subject to
mandatory share withholding up to the required

 

13

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 



 

withholding amount.  For purposes of share withholding, the Fair Market Value of
withheld shares shall be determined in the same manner as the value of Stock
includible in income of the Participants.  The required tax withholding
obligation may also be satisfied, in whole or in part, by an arrangement whereby
a certain number of shares of Stock issued pursuant to any Award are immediately
sold and proceeds from such sale are remitted to the Company in an amount that
would satisfy the withholding amount due.

 

SECTION 13.  SECTION 409A AWARDS

 

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A.  In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the
grantee’s death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A.  Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.

 

SECTION 14.  TERMINATION OF SERVICE RELATIONSHIP, TRANSFER, LEAVE OF
ABSENCE, ETC.

 

(a)           Termination of Service Relationship.  If the grantee’s Service
Relationship is with a Subsidiary and such Subsidiary ceases to be a Subsidiary,
the grantee shall be deemed to have terminated his or her Service Relationship
for purposes of the Plan.

 

(b)          For purposes of the Plan, the following events shall not be deemed
a termination of employment:

 

(i)          a transfer to the employment of the Company from a Subsidiary or
from the Company to a Subsidiary, or from one Subsidiary to another; or

 

(ii)         an approved leave of absence for military service or sickness, or
for any other purpose approved by the Company, if the employee’s right to
re-employment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the
Administrator otherwise so provides in writing.

 

SECTION 15.  AMENDMENTS AND TERMINATION

 

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent.  The Administrator is specifically authorized to exercise its
discretion to reduce the exercise price of outstanding Stock Options or Stock
Appreciation Rights or effect the repricing of such Awards through cancellation
and re-grants.   To the extent required under the rules of any securities
exchange or market system on which the

 

14

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 



 

Stock is listed, to the extent determined by the Administrator to be required by
the Code to ensure that Incentive Stock Options granted under the Plan are
qualified under Section 422 of the Code, Plan amendments shall be subject to
approval by the Company stockholders entitled to vote at a meeting of
stockholders.  Nothing in this Section 15 shall limit the Administrator’s
authority to take any action permitted pursuant to Section 3(b) or 3(c).

 

SECTION 16.  STATUS OF PLAN

 

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards.  In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

 

SECTION 17.  GENERAL PROVISIONS

 

(a)         No Distribution.  The Administrator may require each person
acquiring Stock pursuant to an Award to represent to and agree with the Company
in writing that such person is acquiring the shares without a view to
distribution thereof.

 

(b)         Delivery of Stock Certificates.  To the extent certificated, stock
certificates to grantees under this Plan shall be deemed delivered for all
purposes when the Company or a stock transfer agent of the Company shall have
mailed such certificates in the United States mail, addressed to the grantee, at
the grantee’s last known address on file with the Company.  Uncertificated Stock
shall be deemed delivered for all purposes when the Company or a Stock transfer
agent of the Company shall have given to the grantee by electronic mail (with
proof of receipt) or by United States mail, addressed to the grantee, at the
grantee’s last known address on file with the Company, notice of issuance and
recorded the issuance in its records (which may include electronic “book entry”
records).  Notwithstanding anything herein to the contrary, the Company shall
not be required to issue or deliver any evidence of book entry or certificates
evidencing shares of Stock pursuant to the exercise or settlement of any Award,
unless and until the Administrator has determined, with advice of counsel (to
the extent the Administrator deems such advice necessary or advisable), that the
issuance and delivery is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed, quoted or traded.  Any Stock issued
pursuant to the Plan shall be subject to any stop-transfer orders and other
restrictions as the Administrator deems necessary or advisable to comply with
federal, state or foreign jurisdiction, securities or other laws, rules and
quotation system on which the Stock is listed, quoted or traded.  The
Administrator may place legends on any Stock certificate to reference
restrictions applicable to the Stock.  In addition to the terms and conditions
provided herein, the Administrator may require that an individual make such
reasonable covenants, agreements, and representations as the Administrator, in
its discretion, deems necessary or advisable in order to comply with any such
laws, regulations, or requirements.  The Administrator shall have the right to
require any individual to comply with any timing or other restrictions with
respect to the

 

15

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 



 

settlement or exercise of any Award, including a window-period limitation, as
may be imposed in the discretion of the Administrator.

 

(c)           Stockholder Rights.  Until Stock is deemed delivered in accordance
with Section 17(b), no right to vote or receive dividends or any other rights of
a stockholder will exist with respect to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the grantee with respect to an Award.

 

(d)           Other Compensation Arrangements; No Employment Rights.  Nothing
contained in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, including trusts, and such arrangements may be either
generally applicable or applicable only in specific cases.  The adoption of this
Plan and the grant of Awards do not confer upon any employee any right to
continued employment with the Company or any Subsidiary.

 

(e)           Trading Policy Restrictions.  Option exercises and other Awards
under the Plan shall be subject to the Company’s insider trading policies and
procedures, as in effect from time to time.

 

(f)           Clawback Policy.  Awards under the Plan shall be subject to the
Company’s clawback policy, as in effect from time to time.

 

SECTION 18.  EFFECTIVE DATE OF PLAN

 

This Plan shall become effective upon the date immediately preceding the
Registration Date following stockholder approval of the Plan in accordance with
applicable state law, the Company’s bylaws and articles of incorporation, and
applicable stock exchange rules.  No grants of Stock Options and other Awards
may be made hereunder after the tenth anniversary of the Effective Date and no
grants of Incentive Stock Options may be made hereunder after the tenth
anniversary of the date the Plan is approved by the Board.

 

SECTION 19.  GOVERNING LAW

 

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware, applied without
regard to conflict of law principles.

 

DATE APPROVED BY BOARD OF DIRECTORS: April 17, 2018

 

DATE APPROVED BY STOCKHOLDERS: April 19, 2018

 

16

--------------------------------------------------------------------------------

 







--------------------------------------------------------------------------------

 



INCENTIVE STOCK OPTION AGREEMENT
UNDER THE CARBON BLACK, INC.
2018 STOCK OPTION AND INCENTIVE PLAN

Name of Optionee:

No. of Option Shares:

Option Exercise Price per Share:$

Grant Date:

Expiration Date:

Pursuant to the Carbon Black, Inc. 2018 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”), Carbon Black, Inc. (the “Company”)
hereby grants to the Optionee named above an option (the “Stock Option”) to
purchase on or prior to the Expiration Date specified above all or part of the
number of shares of Common Stock, par value $0.001 per share (the “Stock”), of
the Company specified above at the Option Exercise Price per Share specified
above subject to the terms and conditions set forth herein and in the Plan.

1. Exercisability Schedule.  No portion of this Stock Option may be exercised
until such portion shall have become exercisable.  Except as set forth below,
and subject to the discretion of the Administrator (as defined in Section 2 of
the Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated so long as the Optionee maintains a Service Relationship
with the Company or a Subsidiary on such dates:

Incremental Number of
Option Shares Exercisable*

Exercisability Date

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

* Max. of $100,000 per yr.

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

2. Manner of Exercise.

(a) The Optionee may exercise this Stock Option only in the following
manner:  from time to time on or prior to the Expiration Date of this Stock
Option, the Optionee may give written notice to the Administrator of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice.  This notice shall specify the number of Option Shares to be
purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
or (iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a



--------------------------------------------------------------------------------

 



broker to promptly deliver to the Company cash or a check payable and acceptable
to the Company to pay the option purchase price, provided that in the event the
Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Administrator shall prescribe as a
condition of such payment procedure; or (iv) a combination of (i), (ii) and
(iii) above.  Payment instruments will be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.

(b) The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company.  Thereupon,
the Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

(c) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

(d) Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.

3. Termination of Service.  If the Optionee’s Service Relationship with the
Company or a Subsidiary (as defined in the Plan) is terminated, the period
within which to exercise the Stock Option may be subject to earlier termination
as set forth below.

(a) Termination Due to Death.  If the Optionee’s Service Relationship terminates
by reason of the Optionee’s death, any portion of this Stock Option outstanding
on such date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if earlier.  Any
portion of this Stock Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.

(b) Termination Due to Disability.  If the Optionee’s Service Relationship
terminates by reason of the Optionee’s disability (as determined by the
Administrator), any portion of this Stock Option outstanding on such date, to
the extent exercisable on the date of such termination, may thereafter be
exercised by the Optionee for a period of 12 months from the date of disability
or until the Expiration Date, if earlier.  Any portion of this Stock Option that
is not exercisable on the date of disability shall terminate immediately and be
of no further force or effect.

(c) Termination for Cause.  If the Optionee’s Service Relationship terminates
for Cause, any portion of this Stock Option outstanding on such date shall
terminate immediately and be of no further force and effect.  For purposes
hereof, “Cause” shall mean, unless otherwise provided in an employment agreement
between



--------------------------------------------------------------------------------

 



the Company and the Optionee, a determination by the Administrator that the
Optionee shall be dismissed as a result of (i) any material breach by the
Optionee of any agreement between the Optionee and the Company; (ii) the
conviction of, indictment for or plea of nolo contendere by the Optionee to a
felony or a crime involving moral turpitude; or (iii) any material misconduct or
willful and deliberate non-performance (other than by reason of disability) by
the Optionee of the Optionee’s duties to the Company.

(d) Other Termination.  If the Optionee’s Service Relationship terminates for
any reason other than the Optionee’s death, the Optionee’s disability, or Cause,
and unless otherwise determined by the Administrator, any portion of this Stock
Option outstanding on such date may be exercised, to the extent exercisable on
the date of termination, for a period of three months from the date of
termination or until the Expiration Date, if earlier.  Any portion of this Stock
Option that is not exercisable on the date of termination shall terminate
immediately and be of no further force or effect.

The Administrator’s determination of the reason for termination of the
Optionee’s Service Relationship shall be conclusive and binding on the Optionee
and his or her representatives or legatees.

4. Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan.  Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

5. Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

6. Status of the Stock Option.  This Stock Option is intended to qualify as an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), but the Company does not represent or warrant that this
Stock Option qualifies as such.  The Optionee should consult with his or her own
tax advisors regarding the tax effects of this Stock Option and the requirements
necessary to obtain favorable income tax treatment under Section 422 of the
Code, including, but not limited to, holding period requirements.  To the extent
any portion of this Stock Option does not so qualify as an “incentive stock
option,” such portion shall be deemed to be a non-qualified stock option.  If
the Optionee intends to dispose or does dispose (whether by sale, gift, transfer
or otherwise) of any Option Shares within the one-year period beginning on the
date after the transfer of such shares to him or her, or within the two-year
period beginning on the day after the grant of this Stock Option, he or she will
so notify the Company within 30 days after such disposition.

7. Tax Withholding.  The Optionee shall, not later than the date as of which the
exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Company shall have the
authority to cause the required tax withholding obligation to be satisfied, in
whole or in part, by withholding from shares of Stock to be issued to the
Optionee a number of shares of Stock with an aggregate Fair Market Value that
would satisfy the withholding amount due.  In addition, the required tax
withholding obligation may be satisfied, in whole or in part, by an arrangement
whereby a certain number of shares of Stock issued upon exercise of the Stock
Option are immediately sold and proceeds from such sale are remitted to the
Company in an amount that would satisfy the withholding amount due.

8. No Obligation to Continue Service.  Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Optionee’s Service Relationship and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the Service Relationship of the Optionee at any time.





--------------------------------------------------------------------------------

 



9. Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.

10. Data Privacy Consent.  In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”).  By entering into this Agreement, the Optionee (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Optionee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate.  The Optionee shall have
access to, and the right to change, the Relevant Information.  Relevant
Information will only be used in accordance with applicable law.

11. Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

CARBON BLACK, INC.

By:

Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.

Dated:

Optionee’s Signature

 

Optionee’s name and address:







 







--------------------------------------------------------------------------------

 



NON-QUALIFIED STOCK OPTION AGREEMENT
FOR COMPANY EMPLOYEES
UNDER THE CARBON BLACK, INC.
2018 STOCK OPTION AND INCENTIVE PLAN

Name of Optionee:

No. of Option Shares:

Option Exercise Price per Share:$

Grant Date:

Expiration Date:

Pursuant to the Carbon Black, Inc. 2018 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”), Carbon Black, Inc. (the “Company”)
hereby grants to the Optionee named above an option (the “Stock Option”) to
purchase on or prior to the Expiration Date specified above all or part of the
number of shares of Common Stock, par value $0.001 per share (the “Stock”) of
the Company specified above at the Option Exercise Price per Share specified
above subject to the terms and conditions set forth herein and in the
Plan.  This Stock Option is not intended to be an “incentive stock option” under
Section 422 of the Internal Revenue Code of 1986, as amended.

1. Exercisability Schedule.  No portion of this Stock Option may be exercised
until such portion shall have become exercisable.  Except as set forth below,
and subject to the discretion of the Administrator (as defined in Section 2 of
the Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated so long as the Optionee maintains a Service Relationship
with the Company or a Subsidiary on such dates:

Incremental Number of
Option Shares Exercisable

Exercisability Date

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

2. Manner of Exercise.

(a) The Optionee may exercise this Stock Option only in the following
manner:  from time to time on or prior to the Expiration Date of this Stock
Option, the Optionee may give written notice to the Administrator of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice.  This notice shall specify the number of Option Shares to be
purchased.





--------------------------------------------------------------------------------

 



Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; or (v) a combination of (i), (ii), (iii) and (iv)
above.  Payment instruments will be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.

(b) The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company.  Thereupon,
the Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

(c) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

(d) Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.

3. Termination of Service.  If the Optionee’s Service Relationship with the
Company or a Subsidiary (as defined in the Plan) is terminated, the period
within which to exercise the Stock Option may be subject to earlier termination
as set forth below.

(a) Termination Due to Death.  If the Optionee’s Service Relationship terminates
by reason of the Optionee’s death, any portion of this Stock Option outstanding
on such date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if earlier.  Any
portion of this Stock Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.

(b) Termination Due to Disability.  If the Optionee’s Service Relationship
terminates by reason of the Optionee’s disability (as determined by the
Administrator), any portion of this Stock Option outstanding on such date, to
the extent exercisable on the date of such termination, may thereafter be
exercised by



--------------------------------------------------------------------------------

 



the Optionee for a period of 12 months from the date of disability or until the
Expiration Date, if earlier.  Any portion of this Stock Option that is not
exercisable on the date of disability shall terminate immediately and be of no
further force or effect.

(c) Termination for Cause.  If the Optionee’s Service Relationship terminates
for Cause, any portion of this Stock Option outstanding on such date shall
terminate immediately and be of no further force and effect.  For purposes
hereof, “Cause” shall mean, unless otherwise provided in an employment agreement
between the Company and the Optionee, a determination by the Administrator that
the Optionee shall be dismissed as a result of (i) any material breach by the
Optionee of any agreement between the Optionee and the Company; (ii) the
conviction of, indictment for or plea of nolo contendere by the Optionee to a
felony or a crime involving moral turpitude; or (iii) any material misconduct or
willful and deliberate non-performance (other than by reason of disability) by
the Optionee of the Optionee’s duties to the Company.

(d) Other Termination.  If the Optionee’s Service Relationship terminates for
any reason other than the Optionee’s death, the Optionee’s disability or Cause,
and unless otherwise determined by the Administrator, any portion of this Stock
Option outstanding on such date may be exercised, to the extent exercisable on
the date of termination, for a period of three months from the date of
termination or until the Expiration Date, if earlier.  Any portion of this Stock
Option that is not exercisable on the date of termination shall terminate
immediately and be of no further force or effect.

The Administrator’s determination of the reason for termination of the
Optionee’s Service Relationship shall be conclusive and binding on the Optionee
and his or her representatives or legatees.

4. Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in  Section 2(b)
of the Plan.  Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.

5. Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

6. Tax Withholding.  The Optionee shall, not later than the date as of which the
exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Company shall have the
authority to cause the required tax withholding obligation to be satisfied, in
whole or in part, by withholding from shares of Stock to be issued to the
Optionee a number of shares of Stock with an aggregate Fair Market Value that
would satisfy the withholding amount due.  In addition, the required tax
withholding obligation may be satisfied, in whole or in part, by an arrangement
whereby a certain number of shares of Stock issued upon exercise of the Stock
Option are immediately sold and proceeds from such sale are remitted to the
Company in an amount that would satisfy the withholding amount due.

7. No Obligation to Continue Service.  Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Optionee’s Service Relationship and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the Service Relationship of the Optionee at any time.

8. Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.

9. Data Privacy Consent.  In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the



--------------------------------------------------------------------------------

 



“Relevant Companies”) may process any and all personal or professional data,
including but not limited to Social Security or other identification number,
home address and telephone number, date of birth and other information that is
necessary or desirable for the administration of the Plan and/or this Agreement
(the “Relevant Information”).  By entering into this Agreement, the Optionee (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Optionee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate.  The Optionee shall have
access to, and the right to change, the Relevant Information.  Relevant
Information will only be used in accordance with applicable law.

10. Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

CARBON BLACK, INC.

By:

Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.

Dated:

Optionee’s Signature

 

Optionee’s name and address:













--------------------------------------------------------------------------------

 



NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER THE CARBON BLACK, INC.
2018 STOCK OPTION AND INCENTIVE PLAN

Name of Optionee:

No. of Option Shares:

Option Exercise Price per Share:$

Grant Date:

Expiration Date:

Pursuant to the Carbon Black, Inc. 2018 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”), Carbon Black, Inc. (the “Company”)
hereby grants to the Optionee named above, who is a Director of the Company but
is not an employee of the Company, an option (the “Stock Option”) to purchase on
or prior to the Expiration Date specified above all or part of the number of
shares of Common Stock, par value $0.001 per share (the “Stock”), of the Company
specified above at the Option Exercise Price per Share specified above subject
to the terms and conditions set forth herein and in the Plan.  This Stock Option
is not intended to be an “incentive stock option” under Section 422 of the
Internal Revenue Code of 1986, as amended.

1. Exercisability Schedule.  No portion of this Stock Option may be exercised
until such portion shall have become exercisable.  Except as set forth below,
and subject to the discretion of the Administrator (as defined in Section 2 of
the Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated so long as the Optionee remains in service as a member of
the Board on such dates:

Incremental Number of
Option Shares Exercisable

Exercisability Date

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

2. Manner of Exercise.

(a) The Optionee may exercise this Stock Option only in the following
manner:  from time to time on or prior to the Expiration Date of this Stock
Option, the Optionee may give written notice to the Administrator of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice.  This notice shall specify the number of Option Shares to be
purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any



--------------------------------------------------------------------------------

 



Company plan and that otherwise satisfy any holding periods as may be required
by the Administrator; (iii) by the Optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the option purchase price, provided that in the event the
Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Administrator shall prescribe as a
condition of such payment procedure; (iv) by a “net exercise” arrangement
pursuant to which the Company will reduce the number of shares of Stock issuable
upon exercise by the largest whole number of shares with a Fair Market Value
that does not exceed the aggregate exercise price; or (v) a combination of (i),
(ii), (iii) and (iv) above.  Payment instruments will be received subject to
collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.

(b) The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company.  Thereupon,
the Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

(c) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

(d) Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.

3. Termination as Director. If the Optionee ceases to be a Director of the
Company, the period within which to exercise the Stock Option may be subject to
earlier termination as set forth below.

(a) Termination Due to Death.  If the Optionee’s service as a Director
terminates by reason of the Optionee’s death, any portion of this Stock Option
outstanding on such date, to the extent exercisable on the date of death, may
thereafter be exercised by the Optionee’s legal representative or legatee for a
period of 12 months from the date of death or until the Expiration Date, if
earlier.  Any portion of this Stock Option that is not exercisable on the date
of death shall terminate immediately and be of no further force or effect.

(b) Other Termination.  If the Optionee ceases to be a Director for any reason
other than the Optionee’s death, any portion of this Stock Option outstanding on
such date may be exercised, to the extent exercisable on the date the Optionee
ceased to be a Director, for a period of six months from the date the Optionee
ceased to be a Director or until the Expiration Date, if earlier.  Any portion
of this Stock Option that is not exercisable on the date the Optionee ceases to
be a Director shall terminate immediately and be of no further force or effect.





--------------------------------------------------------------------------------

 



4. Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan.  Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

5. Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

6. No Obligation to Continue as a Director.  Neither the Plan nor this Stock
Option confers upon the Optionee any rights with respect to continuance as a
Director. 

7. Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.

8. Data Privacy Consent.  In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Optionee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Optionee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Optionee shall have access to, and the
right to change, the Relevant Information.  Relevant Information will only be
used in accordance with applicable law.





--------------------------------------------------------------------------------

 



9. Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

CARBON BLACK, INC.

By:

Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.

Dated:

Optionee’s Signature

 

Optionee’s name and address:







 



--------------------------------------------------------------------------------